1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                      ***
      LAS VEGAS SKYDIVING
4     ADVENTURES, LLC,                                    2:18-cv-02342-APG-VCF

5                          Plaintiff,                     ORDER
6     vs.
      GROUPON, INC.,
7
                            Defendant.
8
            Before the court is Defendant Groupon, Inc.’s Emergency Motion For Protective Order And To
9
     Extend Discovery Deadlines Based On COVID-19 Pandemic (ECF Nos. 39 & 40).
10
            Accordingly,
11
            IT IS HEREBY ORDERED that any opposition to Defendant Groupon, Inc.’s Emergency Motion
12
     For Protective Order And To Extend Discovery Deadlines Based On COVID-19 Pandemic (ECF Nos. 39
13
     & 40) must be filed or before March 31, 2020. Any reply in support of the instant motion must be filed
14
     or before April 7, 2020.
15
            IT IS FURTHER ORDERED that a telephonic hearing on Defendant Groupon, Inc.’s Emergency
16
     Motion For Protective Order And To Extend Discovery Deadlines Based On COVID-19 Pandemic (ECF
17
     Nos. 39 & 40) is scheduled for 11:00 AM, April 13, 2020.
18
            The call-in telephone number is (888)273-3658, access code: 3912597. The call must be made five
19
     minutes prior to the hearing time. The court will join the call and convene the proceedings. To improve
20
     sound quality, the parties should use a land line, at all possible. The use of a speaker phone during the
21
     proceedings is prohibited.
22

23
            DATED this 24th day of March, 2020.
24
                                                                _________________________
25                                                              CAM FERENBACH
                                                                UNITED STATES MAGISTRATE JUDGE
